West, J.
— Upon an application for rehearing the case of Brooks-Scanoln Co. v. Railroad Commission of Louisiana, 40 Sup. Ct. Rep. 183, has been called to the attention of the Court with the suggestion that it holds to the contrary of the conclusion reached in this case on the present appeal and upon the appeal when the case was here upon a former hearing (State ex rel., R. R. Commission et al., v. Bullock, Circuit Judge, 78 Fla., 321, 82 South. Rep. 866). There is no conflict in the two cases. We held on the former appeal in this case that a court 'of equity in this State has no jurisdiction in a suit brought by a trustee for bondholders against 'a common carrier to foreclose a trust deed upon the properties of such railroad company given to the trustee to secure the payment of the indebtedness of the railroad company, without the assent of the State, to order the railroad dismantled, its property sold and removed, and its operation as a common carrier discontinued. No such question as this was passed upon by the Supreme Court of the United States in the case of Brooks-Scanlon Co. v. R. R. Commission of Louisiana. Supra, the expressed views of this court are not out of harmony with the conclusions reached in that case. State ex rel., Burr et al., v. Tavares & Gulf R. R. Co., 78 Fla. 329, 82 South. Rep. 833.
*667Petition for rehearing denied.
Taylor, Whitfield and Ellis, J. J., concur.
Browne, C. J., dissents.